ON PETITION FOR WRIT OF CERTIORARI
PER CURIAM.
This cause concerns the propriety of a non-final workers’ compensation order, in which the judge of compensation claims determined that treating physicians of an injured worker would be designated “medical advisors,” pursuant to section 440.13(5)(e), Florida Statutes (Supp.1990), in cases where the employer contests compensability and there is no authorized treating physician. The court has determined that the cause should be treated as a petition for writ of certiorari. Petitioner has failed to demonstrate entitlement to cer-tiorari rehef. Accordingly, the petition is denied.
BOOTH, JOANOS and MINER, JJ., concur.